ITEMID: 001-96023
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF PUCZYNSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: 4. The applicant, Mr Antoni Puczyński, is a Polish national who was born in 1940 and lives in Kraków.
5. The facts of the case, as submitted by the parties, may be summarised as follows.
6. On 15 October 2000 the applicant lodged with the Mayor of Kraków (Urząd Miasta) an application to transform his right of perpetual use (prawo użytkowania wieczystego) of a piece of real property into a right of ownership. He relied on the provisions of the 4 September 1997 Law on Transforming Perpetual Use Vested in Individuals into Ownership (ustawa o przekształceniu prawa użytkowania wieczystego przysługującego osobom fizycznym w prawo własności) (“the 1997 Act”).
7. On 3 November 2000 the Mayor informed the applicant that, due to a judgment of the Constitutional Court (Trybunał Konstytucyjny) which found some provisions of the 1997 Act to be incompatible with the Constitution, he could not give a decision in the case within the statutory time-limit of one month, and set a new time-limit of 31 July 2001.
8. On 27 November 2001 the Mayor informed the applicant that, due to some changes to the 1997 Act, a valuation report concerning the property (operat szacunkowy) had to be drawn up and a new time-limit set, 31 March 2002.
9. On 6 August 2002 the applicant complained to the Kraków SelfGovernment Board of Appeal (Samorządowe Kolegium Odwoławcze) about inactivity on the part of the administrative authority.
10. On 17 January 2003 the Kraków Self-Government Board of Appeal found the applicant's complaint well-founded and ordered the Mayor to give a decision on the merits within one month of the delivery of its decision.
11. The Mayor did not give the decision within the prescribed timelimit. Instead, on 6 March 2003, the Mayor issued a procedural decision (postanowienie) setting another time-limit, 31 December 2003, and informing the applicant that the decision could not be appealed against and that it could be challenged only when a decision on the merits had been given.
12. On 20 August 2004 the applicant again asked the Mayor to give a decision in his case.
13. On 7 September 2004 the Mayor informed the applicant that, due to further changes to the 1997 Act, by a decision of 5 August 2004 the proceedings for transforming his right had been discontinued and that proceedings for ex lege acquisition of the property in question had been instituted.
14. On 23 December 2004 the Mayor again informed the applicant that the matter could not be resolved within the statutory time-limit and set a new time-limit of 31 December 2005.
15. On 22 June 2005 the applicant again complained to the Kraków SelfGovernment Board of Appeal about the inactivity of the administrative authority.
16. On 5 August 2005 the Kraków Self-Government Board of Appeal found the complaint justified and ordered the Mayor to give a decision in that connection within one month of the delivery of its decision.
17. On 15 September 2005 the Mayor gave a decision on the merits and refused to acknowledge an ex lege acquisition of the property by the applicant.
18. On 27 September 2005 the applicant appealed.
19. On 30 December 2005 the Kraków Self-Government Board of Appeal quashed the challenged decision and remitted the case.
20. On 11 April 2006 the Mayor gave a further decision and again refused to acknowledge an ex lege acquisition of the property.
21. On an unspecified date the applicant appealed.
22. On 19 June 2006 the Kraków Self-Government Board of Appeal again quashed the challenged decision and remitted the case.
23. On 3 November 2006 the Mayor gave a decision, again a refusal.
24. The applicant did not appeal against that decision.
25. The relevant domestic law concerning inactivity on the part of administrative authorities is set out in the Court's judgment in the case of Grabiński v. Poland, no. 43702/02, §§ 60-65, 17 October 2006.
VIOLATED_ARTICLES: 6
